Citation Nr: 0902694	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to the service-
connected conditions of chronic obstructive pulmonary disease 
("COPD") and cervical disc protrusion at C3 and C4 ("back 
disability").

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Louis, Missouri.  The veteran perfected a timely appeal of 
the rating action to the Board. 

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
this hearing transcript has been associated with the claims 
file.

The issue of entitlement to an increased rating in excess of 
10 percent for service-connected postoperative cervical 
spine, to include radiculopathy of the shoulders has been 
withdrawn and is no longer on appeal.  (See October 2007 
written statement).


FINDING OF FACT

The competent medical evidence of record shows that the 
medications the veteran took for his service-connected back 
disability and COPD aggravated his GERD.


CONCLUSION OF LAW

The veteran's GERD is proximately due to his service-
connected back disability and COPD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R §§ 3.159, 3.303, 
3.310(a) (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal. 
 
Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and 
will not be discussed. 

II.  Service Connection for GERD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

In order to establish service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Here, the veteran claims that his GERD is secondary to 
medications taken for his service-connected COPD and C3-C4 
disc protrusion with neural foraminal encroachment.  His 
basic contention is that his claimed disorder was caused by 
the use of Prednisone.  In an October 1997 rating decision, 
service connection was awarded for COPD and a June 1996 
Supplemental Statement of the Case granted service connection 
for the back disability.  

Medical treatment records reflect that the veteran used 
Prednisone from 1996 to November 1999.  (See Treatment record 
dated from May 1996 to September 1999).
The veteran was also noted to be using Ranitidine during an 
August 2000 VA respiratory diseases examination.  Recent VA 
medical records indicate treatment and medication for GERD.  
A January 2002 VA record reflects that GERD was among the 
diseases in the veteran's medical history.  The section of 
the veteran's December 2004 VA spine examination report 
addressing his past medical history indicates that he had to 
take Omeprazole "due to his chronic gastroesophageal; reflux 
problems with long-term therapy on nonsteroidals and 
[P]rednisone therapy."

In April 2005, R.H., M.D., noted that he had treated the 
veteran since August 2003.  The veteran was noted to have a 
history of peptic ulcer disease and gastritis and was 
currently being treated with 20 mg of Omeprazole daily.  In 
regard to the risk factors for developing this disease 
process, the veteran's prior history of Prednisone use for 
many years was "at least partially a contributing factor."  

The veteran underwent a VA esophagus and hiatal hernia 
examination in June 2005.  In the report of this examination, 
the examiner did not specify which records had been reviewed 
in conjunction with the examination; she did, however, note 
prior records, including a January 2003 MRI and an undated 
EMG report.  During the examination, the veteran noted that 
he had not been on Prednisone since his discharge from 
service.  The examiner rendered a diagnosis of erosive 
esophagitis secondary to reflux.  She stressed that there was 
no evidence to suggest that this diagnosis "is secondary" 
to his steroid use, as he had not been on steroids since 
1997.  The veteran was noted to have a multitude of factors 
resulting in erosive esophagitis, including alcohol and 
smoking and "his narcotic as well as nonsteroidal use for 
pain control as well as his reflux."  The VA examiner, 
however, did not address whether the veteran's steroid use 
aggravated his GERD.

The Board also observes that, in February 2008, T.N., D.O., 
noted that Prednisone was well-documented to markedly 
sensitize and worsen GERD, gastritis, and duodenitis, all of 
which the veteran was noted to have.  He also stated that the 
veteran had a current diagnosis of GERD and that it was at 
least likely as not that the Prednisone he took for his lung 
condition caused his current condition of GERD.

The Board requested a VHA opinion in October 2008 for 
clarification of the etiology of the veteran's GERD.  The VA 
examiner noted the veteran's history and medication use of 
oral, inhaled, and injected steroids, as well as anti-
inflammatory agents for his COPD and disc problems.  He 
stated that two of the medications have been associated with 
the development of esophagitis, gastritis, and peptic ulcer 
disease.  He noted that the veteran had a prior endoscopy 
that documented the presence of gastritis and esophagitis; 
and, that this usually occurs temporally with recent or 
ongoing use of NSAIDs or oral steroids.  With regard to the 
complications, the examiner stated that:

[i]t is felt that steroids and NSAIDs do have a 
causal relationship and this association has been 
well-documented in many medical papers.  However, 
with respect to chronic reflux, there is no data to 
suggest that steroids or NSAIDs cause chronic 
reflux or GERD.

He further stated that:

[W]hile steroids and NSAIDs may not have caused 
GERD, certainly these medications can exacerbate 
reflux symptoms.  Furthermore, these medications 
can cause espophagitis, gastritis, and ulcers, 
complications [that] the veteran has been found to 
have on endoscopy.

He concluded that a number of factors can worsen or aggravate 
reflux including steroids as well as smoking; and, that it 
was as least likely as not that steroids and/or NSAIDs 
aggravated his GERD.

The veteran also submitted numerous studies linking gastritis 
to steroid use.  (See Gastritis Causes, at 
http://www.emedicinehealth.com (last visited Feb. 23, 2008); 
Major Side Effects of Glucocorticoids, at 
http://uptodateonline.com (last visited Apr. 7, 2005); 
Prednisone The Drug We Love to Hate, at http://ibdcrohns. 
about.com (last visited at Feb. 2008 ); et. al.  The Board 
notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In reviewing the above evidence, the Board notes that the  
evidence indicates a multifactorial etiology of GERD.  In any 
event, the evidence clearly shows that the medication used 
for the veteran's COPD and back disability at least 
aggravated the veteran's GERD.  What is less clear is the 
extent to which the medication played a causal role with 
GERD.  Regardless, the Board is satisfied that the inquiries 
necessitated by 38 C.F.R. § 3.303(b) as to any "baseline" 
disability have thus been fully addressed, and any doubt in 
this instance should be resolved in the veteran's favor.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).
 
While both VA examiners concluded that the medications taken 
for the service-connected low back disability and COPD did 
not cause the veteran's GERD, at least one VA examiner 
concluded that the medications taken for the service-
connected back disability and COPD aggravated the GERD.  When 
the aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board finds the statement of 
the VA examiner, combined with the private positive nexus 
opinions submitted by the veteran, to be sufficient medical 
evidence of a link between the medications and the veteran's 
claimed aggravation of his GERD.  Overall, the preponderance 
of the evidence is in favor of the veteran's claim, as such 
service connection is warranted on a secondary basis.


ORDER

Entitlement to service connection for GERD, to include as 
secondary to the service-connected conditions of COPD and 
cervical disc back disability, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


